DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/2020, 4/26/2021, 4/27/2021, 11/29/2021 and 12/23/2021 were filed with or after the mailing date of the application on 12/9/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (US Patent Pub. # 2015/0015687).
As to claim 1, Adler discloses an image processing apparatus comprising:
at least one processor or circuit (circuitry 200) configured to execute a plurality of tasks including:
an image data generation task configured to generate recording image data (distorted image) by image capturing through an image capturing optical system (optics 100) (Para 84 and 89); and
an information addition task configured to add information (object aspect ratio of w:h and center of symmetry 70) to the recording image data (distorted image)(Para 66 and 89),
wherein the information addition task is configured to add to the recording image data (distorted image), when the image capturing optical system (100) is an anamorphic optical system (anamorphic lens), information on a compression rate (object aspect ratio of w:h) of the anamorphic optical system (100), and information indicating a center position (center of symmetry 70) of the anamorphic optical system (distorted image) in each of frame images constituting the recording image data (distorted image) (Para 93 and 94).
As to claim 6, Adler teaches wherein: the plurality of tasks further includes a processing task configured to perform, on the frame image of the recording image data (distorted image), correction processing (un-distort) including at least one of roll correction and distortion correction (un-distortion factor U); and the processing task is configured to limit the correction processing (un-distort) when the image capturing optical system is the anamorphic optical system (100) (Para 93 and 68-82).
As to claim 8, Adler discloses an image capturing apparatus comprising: an image sensor (array 60) configured to capture an optical image formed by an image capturing optical system (100) (Para 92 and 93); and the image processing apparatus according to claim 1 (see rejection of claim 1).
As to claim 11, Adler discloses an image processing apparatus comprising:
at least one processor or circuit (circuitry 200) configured to execute a plurality of tasks including:
an information read-out task configured to read out information (object aspect ratio of w:h and center of symmetry 70) added to recording image data (distorted image) generated by image capturing (Para 66 and 89); and
a post-processing task (un-distortion of image) configured to perform post-processing (200) on the recording image data(distorted image) (Para 93 and 68-82),
wherein the post-processing task (un-distortion of image) is configured to perform on the recording image data (distorted image), as the post-processing (un-distortion of image), expansion processing based on a) information on a compression rate (object aspect ratio of w:h) of an anamorphic optical system (anamorphic lens) that is an image capturing optical system (100) used in the image capturing, and b) information indicating a center position (center of symmetry 70) of the anamorphic optical system (100) in each of frame images constituting the recording image data (distorted image) (Para 93 and 94).
As to claim 12, Adler teaches wherein: the information read-out task is configured to further read out, as the information (object aspect ratio of w:h and center of symmetry 70) added to the recording image data (distorted image), information (object aspect ratio of w:h and center of symmetry 70) on at least one of a clipping magnification ratio, a roll angle and distortion (distortion) of each of the frame images (distorted image); and the post-processing task (un-distortion factor U) is configured to perform, on the frame images, as the post-processing, correction processing (un-distortion factor U) including at least one of roll correction and distortion correction (distortion) based on the information on the at least one of the clipping magnification ratio, the roll angle and the distortion (distortion), the information on the compression rate, and the information indicating the center position (object aspect ratio of w:h and center of symmetry 70).
As to claims 14 and 15, these claims differ from claims 1 and 11 only in that the claims 1 and 11 are an image processing apparatus claim whereas claims 14 and 15 are an image processing method claim.  Thus claims 14 and 15 are analyzed as previously discussed with respect to claims 1 and 11 above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US Patent Pub. # 2015/0015687) in view of Yanagita (US Patent Pub. # 2011/0298917).
As to claim 2, note the discussion above in regards to claim 1.  Adler does not teach electronic image stabilization that clips a part of the frame image of the captured image data so as to reduce image blur; each frame image of the recording image data is data of image area clipped by the electronic image stabilization; and the information addition task is configured to add to the recording image data, information on a clipping magnification ratio of the image area.  Yanagita (Figs. 3 and 4) teaches electronic image stabilization (execute the process is stored in the ROM) that clips a part of the frame image (cut-out position/size determination unit) of the captured image data (real space Fi-1) so as to reduce image blur (Para 137-148); each frame image of the recording image data (Fi-1) is data of image area clipped by the electronic image stabilization (Para 149 and 150); and the information addition task is configured to add to the recording image data, information on a clipping magnification ratio of the image area (viewpoint images are cut out in the common size and aspect ratio) (Para 151).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a camera shake correction as taught by Yanagita to the camera of Adler, to provide an image for output is cut out from each of the plurality of images in the common cut-out size determined by a size determination unit based on the initial optical axis center before each vibration correction of the plurality of imaging units (Para 33 of Yanagita).
As to claim 3, Yanagita teaches wherein the information indicating the central position (optical axis center is not displaced) is information indicating a clipping position (cut out) of the image area (F1-i) (Para 151).

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US Patent Pub. # 2015/0015687) in view of Yanagita (US Patent Pub. # 2011/0298917) and further in view of Gallagher (US Patent Pub. # 2005/0212931).
As to claim 4, note the discussion above in regards to claims 1 and 2.  Adler in view of Yanagita do not teach information on a roll angle of the frame image of the recording image data.  Gallagher teaches information on a roll angle (angles .gamma.) of the frame image (image) of the recording image data (Para 59, 60, and 68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a camera shake correction as taught by Yanagita to the camera of Adler, to provide an image for output is cut out from each of the plurality of images in the common cut-out size determined by a size determination unit based on the initial optical axis center before each vibration correction of the plurality of imaging units (Para 33 of Yanagita).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rotation detector as taught by Gallagher to the camera of Adler in view of Yanagita, to provide a need exists for determining slight image orientation changes as an image is captured in a digital camera, so that images stored by the digital camera are corrected for slight changes in image orientation (Para 12 of Gallagher).

Claims 5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US Patent Pub. # 2015/0015687) in view of Sasaki (US Patent Pub. # 2019/0011679).
As to claim 5, note the discussion above in regards to claim 1.  Adler does not teach when information acquired from an interchangeable lens including the image capturing optical system indicates that the image capturing optical system is the anamorphic optical system, the information on the compression rate.  Sasaki teaches when information acquired from an interchangeable lens (detachable) including the image capturing optical system indicates that the image capturing optical system is the anamorphic optical system (anamorphic lens), the information on the compression rate (squeeze ratio of the anamorphic lens group 16 may be varied) (Para 35 and 44).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an anamorphic lens group as taught by Sasaki to the camera of Adler, to provide for improved anamorphic systems for use with digital camera systems (Para 3 of Sasaki).
As to claim 7, Sasaki teaches wherein the information on the compression rate (squeeze ratio) is information based on a compression rate (squeeze ratio) input by a user (varied as desired) (Para 44).
As to claim 13, Sasaki teaches wherein, in the post-processing, a user interface for allowing a user (varied as desired) to select one of the compression rate (squeeze ratio) read out by the information read-out task (Para 44). Adler teaches circuitry 200 a frame of pixels corresponding to an undistorted image of object 130, and displays the undistorted image on screen 32 (Para 102).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US Patent Pub. # 2015/0015687) in view of Kajimura (US Patent Pub. # 2010/0002109).
As to claim 9, note the discussion above in regards to claim 8.  Adler does not teach further comprising a sensor image stabilization unit configured to move the image sensor in a direction intersecting an optical axis of the image capturing optical system.  Kajimura teaches a sensor image stabilization unit (image stabilization mechanism 171) configured to move the image sensor (image sensor 127) in a direction intersecting an optical axis of the image capturing optical system (photographic lens 120) (Para 45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an image stabilization mechanism as taught by Kajimura to the camera of Adler, to enable users to confirm a subject based on an optical image of the subject while observing a previously captured image (Para 8 of Kajimura).
As to claim 10, Kajimura teaches further comprising a controller (zoom/focus/image stabilization drive circuit 134) configured to control movement of a correction lens that is included in the image capturing optical system (lens groups 121, 167, and 123) and is movable in a direction intersecting an optical axis of the image capturing optical system (120) (Para 32)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26967/14/2022